On order of the Court, the application for leave to appeal the January 11, 2018 *636judgment of the Court of Appeals is considered, and it appearing to this Court that the cases of Michigan Ass'n of Home Bldrs. v. Troy (Docket No. 156737) and Genesee Co. Drain Comm'r Jeffrey Wright v. Genesee Co. (Docket No. 156579) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.